            Case 2:20-cr-00049-TOR        ECF No. 40       filed 09/07/21      PageID.113 Page 1 of 2
 PROB 12C                                                                          Report Date: September 7, 2021
(6/16)

                                       United States District Court                            FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                      Sep 07, 2021
                                        Eastern District of Washington                    SEAN F. MCAVOY, CLERK


                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: George Thomas Lovell                     Case Number: 0980 2:20CR00049-TOR-1
 Address of Offender:
                        Spokane Valley, Washington 99216
 Name of Sentencing Judicial Officer: The George P. Kazan, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: June 17, 2016
 Original Offense:        Conspiracy to transport undocumented aliens within the United States, 8 U.S.C. §§
                          1324(a)(1)(A)(ii), 1324(a)(1)(A)(v)(I), and 1324(a)(1)(B)(i)
 Original Sentence:       Prison - 16 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Michael James Austen Ellis        Date Supervision Commenced: September 20, 2019
 Defense Attorney:        John Barto McEntire, IV           Date Supervision Expires: September 19, 2022


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 11/02/2020 and 06/21/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             5          Mandatory Condition #2: The defendant shall not commit another federal, state or local
                        crime.

                        Supporting Evidence: It is alleged, Mr. Lovell violated his conditions of supervised release
                        for being cited for driving on a suspended license by the Kootenai County Sheriff’s Office
                        on or about August 27, 2021.

                        On October 8, 2019, Mr. Lovell and the undersigned officer reviewed his conditions of
                        supervised release. He signed his judgment acknowledging an understanding of his
                        conditions of supervision.

                        On August 27, 2021, the undersigned officer received an email at 1:53 a.m., from the
                        Kootenai County Sheriff’s Department. Staff advised that Mr. Lovell was stopped by a
                        Kootenai County sheriff’s deputy, traveling at 94 miles per hour in a posted 70 mile-per-
                        hour zone, and was cited for driving on a suspended license.
      Case 2:20-cr-00049-TOR             ECF No. 40        filed 09/07/21      PageID.114 Page 2 of 2
Prob12C
Re: Lovell, George Thomas
September 7, 2021
Page 2

          6            Standard Condition #1: The defendant shall not leave the judicial district without the
                       permission of the Court or probation officer.

                       Supporting Evidence: Mr. Lovell violated his conditions of supervised release by traveling
                       to the District of Idaho, without the permission of the undersigned officer, on or around
                       August 27, 2021.

                       On October 8, 2019, Mr. Lovell and the undersigned officer reviewed his conditions of
                       supervised release. He signed his judgment acknowledging an understanding of his
                       conditions of supervision.

                       As referenced in violation number 5, Mr. Lovell was pulled over by a Kootenai County
                       sheriff’s deputy, within the boundaries of the District of Idaho. Mr. Lovell was not granted
                       permission to travel to the District of Idaho, nor did he make an attempt to contact this
                       officer to advise he would be traveling to the District of Idaho.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      September 7, 2021
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS
 [ ]  No Action
 [ ]  The Issuance of a Warrant
 [ ]  The Issuance of a Summons
 [ X] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ X] Defendant to appear before the Judge assigned to the case.
 [ ]  Defendant to appear before the Magistrate Judge.
 [ X] Other : All pending alleged violations will
             be addressed at the revocation
             hearing currently scheduled for                                  Thomas O. Rice
             10/21/2021.                                                      United States District Judge
                                                                             September 7, 2021
                                                                              Date
